Citation Nr: 1101010	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-32 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from January 1954 to January 
1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is 
against a finding that a current bilateral hearing loss 
disability is related to service; there is no evidence of 
compensable sensorineural hearing loss within one year of service 
separation.

2.  The preponderance of the competent and credible evidence is 
against a finding that current tinnitus is related to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by active service; and sensorineural hearing loss may 
not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United 
States Court of Appeals for Veterans Claims (Court) observed that 
a claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether 
the Veteran was provided an appropriate application form or issue 
as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in February 2008, prior 
to the August 2008 rating decision, provided the Veteran with 
notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice of the laws and regulations governing disability 
ratings and effective dates as required by the Court in Dingess, 
supra.  Moreover, even if the above letter did not provided 
adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this 
notice problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claims 
after reading the above letter as well as the rating decision and 
the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence.  

As to the service treatment records, in April 2008 the National 
Personnel Records Center (NPRC) notified VA that all of the 
Veteran's service treatment records had been destroyed.  Later in 
April 2008 as well as in June 2008, the Veteran was notified that 
his service treatment records were not available except for the 
December 1955 examination report found in the claims file.  He 
was asked to provide VA with copies of any service treatment 
records that he may have.  The Veteran did not thereafter 
provided VA with copies of any of the requested records.  In June 
2008, the RO issued a memorandum outlining all the steps it took 
to obtain and associate with the claims file the Veteran's 
service treatment records and/or alternatives to these records 
and concluded that no records could be located and further steps 
to attempt to locate these records would be futile.  

Where, as here, "service medical records are presumed destroyed, 
. . . the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The cases, however, do not establish a heightened "benefit of 
the doubt," but rather only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to assist 
the claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  The case 
law does not lower the legal standard for proving a claim for 
service connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 
(1996).  Therefore, adjudication of this claim may go forward 
without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim . . 
. [and] this duty is limited to specifically identified documents 
that by their description would be facially relevant and material 
to the claim").  

As to the post-service medical records, while the Veteran 
notified VA in his February 2008 claim that his only treatment 
for either of his claimed disabilities was that which he provided 
himself, the record also shows that the RO obtained and 
associated with the record treatment records of his from the 
Kansas City VA Medical Center.

The record also shows that the Veteran was afforded a VA 
examination in July 2008 which is adequate to adjudicate the 
claims because, after a review of the record on appeal and an 
examination of the claimant, the examiner opined that he could 
not resolve the issue of whether or not either of the Veteran's 
disabilities were the result of the noise he was exposed to while 
on active duty without resorting to speculation.  The examiner 
reached this conclusion because there were no active duty hearing 
tests available to compare to his current tests results.  The 
Board finds the examination adequate, even though no opinion as 
to etiology was provided, because the limits of medical knowledge 
have been exhausted given the fact that no audiological data was 
available from the time that claimant was on active duty in the 
mid 1950's.  See, for example, Jones v. Shinseki, 10 Vet. App. 
328 (2010); Also see 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate); McLendon v. 
Nicholson, 20 Vet. App. 79, 84-86 (2006).

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



The Claims

The Veteran contends that he has bilateral hearing loss and 
tinnitus due to his military service.  Specifically, he claims 
that as an infantryman at Fort Lewis he trained other men at the 
rifle range and that this constant exposure to small arms fire, 
along with the noise caused by working as a vehicle mechanic, 
caused his current hearing loss and tinnitus.  It is also 
requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis of 
a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  Other specifically enumerated 
disorders, including organic diseases of the nervous system 
(e.g., sensorineural hearing loss), will be presumed to have been 
incurred in service if they manifested to a compensable degree 
within the first year following separation from active duty. 
 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

With hearing loss claims, VA may only find hearing loss to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Veteran's DD 214 shows that his occupational specialty was wheel 
vehicle mechanic and he served with an Infantry Regiment at Fort 
Lewis.  Moreover, the Board finds that the Veteran is both 
competent and credible to report on the fact that he was exposed 
to loud noise while firing small arms at the rifle range and 
working on jeeps. See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  The Board also finds that the Veteran's 
buddies are competent and credible to report on the fact that the 
claimant appeared to have trouble hearing them talk when walking 
back from the rifle range and/or shortly after his separation 
from active duty.  Id. Therefore, the Board will concede that he 
had acoustic trauma while on active duty.  

However, while most of the Veteran's service treatment records 
are lost, the one record that VA does have is his December 1955 
examination.  This examination report is negative for complaints, 
diagnoses, or treatment for symptoms of hearing loss and/or 
tinnitus or a diagnosis of either disability. His hearing was 
reported as within normal limits (15/15) on whispered voice 
testing at that time.  Moreover, the Board finds the available 
service record, which is negative for complaints, symptoms, 
diagnoses, or treatment for hearing loss and tinnitus more 
credible than the Veteran's and his buddies claims that he had 
problems with hearing loss and tinnitus while on active duty.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for many 
years after service); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Accordingly, entitlement to 
service connection for bilateral hearing loss and tinnitus based 
on in-service incurrence must be denied despite the fact that the 
Veteran was exposed to acoustic trauma while on active duty. 
 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumption found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that there is no evidence in the record of the 
Veteran having compensable sensorineural hearing loss within one 
year of service separation.  Accordingly, entitlement to service 
connection for bilateral hearing loss based on a presumptive 
basis must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1956 and first 
complaints and diagnosis of hearing loss and tinnitus in 2008 VA 
and private audiological examinations to be compelling evidence 
against finding continuity.  Put another way, the over 50 year 
gap between the Veteran's discharge from active duty and the 
first evidence of the claimed disorders weighs heavily against 
his claims.  See Maxson, supra; Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems hearing conversational speech and ringing in his 
ears since service.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  The Board also acknowledges 
that the Veteran's buddies and representative are competent to 
give evidence about what they see such as the claimant appearing 
to have trouble hearing them talk when walking back from the 
rifle range and/or shortly after his separation from active duty.  
Id.

However, upon review of the claims folder, the Board finds that 
the Veteran's, his buddies', and his representative's assertions 
that the claimant has had his current hearing loss disability and 
tinnitus since service are not credible.  In this regard, the 
Veteran and his representative's claims are contrary to what is 
found in the post-service medical records.  In these 
circumstances, the Board gives more credence and weight to the 
medical evidence of record, which is negative for complaints, 
diagnoses, or treatment for either of the claimed disorders for 
over five decades following his separation from active duty, than 
any claims to the contrary.  Therefore, entitlement to service 
connection for bilateral hearing loss and tinnitus based on post-
service continuity of symptomatology must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disabilities after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a competent and 
credible opinion finding a causal association or link between the 
Veteran's bilateral hearing loss and/or tinnitus and an 
established injury, disease, or event of service origin and the 
July 2008 VA examiner opined that he could not give such an 
opinion without resorting to speculation.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability and 
events in service or an injury or disease incurred therein).  

As to the Veteran's and his representative's assertions that the 
claimant's bilateral hearing loss and tinnitus was caused by his 
military service, including his in-service noise exposure, the 
Board finds that this condition may not be diagnosed by its 
unique and readily identifiable features because special 
equipment and testing is required to diagnose hearing loss as 
defined by 38 C.F.R. § 3.385 and therefore the presence of the 
disorder is a determination "medical in nature" and not capable 
of lay observation.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Therefore, since laypersons are 
not capable of opining on matters requiring medical knowledge, 
the Board finds that their opinions that bilateral hearing loss 
was caused by service are not competent.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board also finds that service 
connection for bilateral hearing loss and tinnitus is not 
warranted based on the initial documentation of the disabilities 
after service because the weight of the competent and credible 
evidence is against finding a causal association or link between 
the post-service disorders and an established injury, disease, or 
event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
bilateral hearing loss and tinnitus.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claims, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  




ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


